Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Claims 4-5, 11-13, 16-28 are cancelled.

Allowable Subject Matter
3.        Claims 1-3, 6-10 and 15 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A printed circuit board comprising: a coreless substrate including an insulating body and a plurality of core wiring layers disposed on or within the insulating body, the coreless substrate having a through-opening penetrating through the insulating body; an electronic component disposed in the through-opening; a first build-up insulating layer covering at least a portion of two opposing surfaces of the coreless substrate, allowing at least a portion of the electronic component to be embedded in the first build-up insulating layer, and filling at least a portion of the through-opening; a first build-up wiring layer disposed on an upper surface of the first build-up insulating layer; a second build-up insulating layer disposed on the upper surface of the first build-up insulating layer and covering at least a portion of the first build-up wiring layer; a second build-up wiring layer disposed on an upper surface of the second build-up insulating layer; and one or more primer layers disposed within the insulating body, wherein the insulating body includes a different type of material from a material of the second build-up insulating layer, and wherein at least one of an upper surface or a lower surface of the insulating body is provided with a primer layer further disposed thereon.” as recited claim 1.
            Claims 2-3, 6-10 and 15 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance is the printed circuit board copes with thin thickness and high wiring density and reduces a warping problem. These combinations have been found to be non-obvious over the prior art, hence claim 1-3, 6-10 and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848